DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9, 11, 18, 20, 22, 23, 25-30, and 34 of U.S. Patent No. 10,855,244. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of application claims 1-20 are significantly found in in limitations of the above noted patent claims.
Terminal Disclaimer
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
In the Claims
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2013/0106519 to Kamiyama et al. (Kamiyama).
As to Claim 1:
Kamiyama discloses, in FIG. 3 & 4:
a transistor device, comprising: 
a semiconductor substrate (410;  ¶ [0109]); 
a transistor cell (401, 410) on the semiconductor substrate (area beneath 406; ¶ [0093] - ¶ [0114]), 
the transistor cell comprising a drain finger (407); 
a drain runner (407) that is electrically connected to the drain finger (¶ [0109]); and 
a harmonic termination circuit (312, 412) electrically connected to the drain runner between the drain finger and an output terminal of the transistor device (¶ [0093] - ¶ [0114]), 
the harmonic termination circuit configured to terminate signals at a harmonic frequency of a fundamental operating frequency of the transistor device (¶ [0093] - ¶ [0114]), 
wherein the harmonic termination circuit and the drain runner extend on the semiconductor substrate (¶ [0093] - ¶ [0114]).  
As to Claim 2:
Kamiyama further discloses, in FIGs. 3 & 4:
wherein the harmonic termination circuit is configured to provide a low impedance path to ground for the signals at the harmonic frequency of the fundamental operating frequency of the transistor device (¶ [0093] - ¶ [0114]).  
As to Claim 3:
Kamiyama further discloses, in FIGs. 3 & 4:
wherein the drain runner is physically separated from the drain finger in a first direction that is perpendicular to a top surface of the semiconductor substrate (¶ [0093] - ¶ [0114]).  
As to Claim 4:
Kamiyama further discloses, in FIGs. 3 & 4:
wherein the harmonic termination circuit comprises a wiring layer (312A, 412A) on the top surface of the semiconductor substrate (¶ [0093] - ¶ [0114]).  
As to Claim 7:
Kamiyama further discloses, in FIGs. 3 & 4:
wherein the wiring layer is separated from, and capacitively coupled to, a ground conductor (ground conductor at 312B, 412B) of the transistor device (¶ [0093] - ¶ [0114]).  
As to Claim 8:
Kamiyama further discloses, in FIGs. 3 & 4:
wherein the ground conductor comprises a first ground conductor layer (ground terminal at 312B, 412B) and a second ground conductor layer (ground terminal at 303B, 403B), and 
wherein the wiring layer is at a level that is between the first ground conductor layer and the second ground conductor layer (¶ [0093] - ¶ [0114]).  
As to Claim 9:
Kamiyama further discloses, in FIGs. 3 & 4:
wherein the wiring layer is a first wiring layer (406A) and the transistor device further comprises a second wiring layer (403B, 412B), 
wherein the first wiring layer comprises an inductive circuit (412A) at a level that is between the drain runner and the top surface of the semiconductor substrate (¶ [0093] - ¶ [0114]), and 
wherein the second wiring layer is electrically coupled to the first wiring layer and is separated from and capacitively coupled to a ground conductor of the transistor device (¶ [0093] - ¶ [0114]).  
As to Claim 10:
Kamiyama further discloses, in FIGs. 3 & 4:
wherein the harmonic termination circuit extends on the drain runner (¶ [0093] - ¶ [0114]).  
As to Claim 11:
Kamiyama discloses, in FIG. 3 & 4:
a transistor device, comprising: 
a semiconductor substrate (410;  ¶ [0109]); 
a plurality of source regions (408) and a plurality of drain regions (407) alternately arranged on the semiconductor substrate (¶ [0093] - ¶ [0114]); and 
a harmonic termination circuit (312, 412) on the semiconductor substrate (¶ [0093] - ¶ [0114]), 
wherein the harmonic termination circuit is electrically connected between a drain finger on the drain region and an output of the transistor device (¶ [0093] - ¶ [0114]), 
wherein the harmonic termination circuit comprises a capacitive element (412B) on the semiconductor substrate (¶ [0093] - ¶ [0114]).  
As to Claim 12:
Kamiyama further discloses, in FIGs. 3 & 4:
wherein the harmonic termination circuit further comprises a wiring layer (406A), and 
wherein the wiring layer is capacitively coupled to a ground conductor of the transistor device (¶ [0093] - ¶ [0114]).  
As to Claim 13:
Kamiyama further discloses, in FIGs. 3 & 4:
wherein the wiring layer is physically separated from the ground conductor by a dielectric layer (¶ [0093] - ¶ [0114]).  
As to Claim 16:
Kamiyama discloses, in FIG. 3 & 4:
a transistor device, comprising: 
a substrate (410;  ¶ [0109]); 
a semiconductor structure on the substrate (401, 410), 
the semiconductor structure comprising at least one transistor cell (401); and 
a harmonic termination circuit electrically connected to the at least one transistor cell (312, 412;  ¶ [0093] - ¶ [0114]), 
the harmonic termination circuit configured to terminate signals at a harmonic frequency of a fundamental operating frequency of the transistor device (¶ [0093] - ¶ [0114]), 
wherein the harmonic termination circuit is on an upper surface of the semiconductor structure (¶ [0093] - ¶ [0114]).  
As to Claim 17:
Kamiyama further discloses, in FIGs. 3 & 4:
wherein the harmonic termination circuit is electrically connected to a connective runner (406A) that extends on the semiconductor structure (¶ [0093] - ¶ [0114]).  
As to Claim 18:
Kamiyama further discloses, in FIGs. 3 & 4:
wherein the harmonic termination circuit is between the connective runner and the upper surface of the semiconductor structure (¶ [0093] - ¶ [0114]).  
As to Claim 19:
Kamiyama further discloses, in FIGs. 3 & 4:
wherein the at least one transistor cell (401) comprises a gate electrode (406) and a drain electrode (407). 
wherein the transistor device further comprises:
 an RF input manifold connected to the gate electrode (406A); and 
an RF output manifold connected to the drain electrode (402, 403, 405), and 
wherein the harmonic termination circuit is electrically connected between the at least one transistor cell and the RF output manifold or between the at least one transistor cell and the RF input manifold (403A, 403B;  ¶ [0093] - ¶ [0114]).  
As to Claim 20:
Kamiyama further discloses, in FIGs. 3 & 4:
wherein the harmonic termination circuit comprises a wiring layer that is separated from, and capacitively coupled to, a ground conductor of the transistor device (¶ [0093] - ¶ [0114]).  
Allowable Subject Matter
Claims 5, 6, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849           
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842